EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct minor typographical errors as follows: 

In claim 2, line 2 change “vertival connecting conductor” to --vertical connecting conductor--; and
In claim 9, line 9, change “vertival connecting conductor” to --vertical connecting conductor--. 

Additionally, the application has been amended as follows: 

Claims 1-3, 6, 9-13, and 18 are allowable. Claims 4, 5, 7, 8, and 14-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-VIII, as set forth in the Office action mailed on December 11th, 2020, is hereby withdrawn and claims 4, 5, 7, 8, 14-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and that language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 

The combination of Yang et al. (US 2008/0083980 A1; hereinafter Yang), Oganesian (US 2013/0056844 A1), and Seo et al. (US 2015/0340397 A1; hereinafter Seo) represents the closest prior art to the claimed invention. 
Yang discloses a fan-out sensor package in at least Figs. 1-6 comprising: an image sensor 6 having an active surface (top surface) having connection pads 10 and a sensor region (region where 60 is located) disposed thereon and an inactive surface (bottom surface) opposing the active surface (see Figs. 1 and 2 and paragraph 27, 28, 52); an optical lens 60 disposed on the active surface of the image sensor 6, the optical lens including a lower surface facing the active surface (top surface) of the image 
Oganesian discloses a fan-out sensor package in at least Figs. 1C-1E further comprising an encapsulant 50 encapsulating at least portions an optical lens 46 (see Figs. 1C-1E and paragraphs 21,22, 24; 50 is the optional encapsulate dielectric material; note that this encapsulate material fills cavity 12 and the optical lens 46 is within cavity 12).
Seo discloses image sensor 7 in at least Figs. 1 and 9 wherein an insulating member 402 covers an upper surface of the optical lens 150 (see Figs. 1 and 9 and paragraphs 75, 108-111; note that 402 is formed on pads 132 and prevents short-circuits therebetween so it is necessarily insulating).

With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the active surface of the finger print sensor is spaced apart from the insulating member in combination with the remaining limitations called for in claim 1. 


With respect to claim 9, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a thickness of the encapsulant covering the inactive surface of the finger print sensor is substantially same as a thickness of the insulating member in combination with the remaining limitations called for in claim 9. 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 9. Therefore, claim 9 is allowed as it is not anticipated by or obvious over the teachings of prior art on record. Furthermore, claims 10-12 are also allowed as they depend from an allowed base claim. It is noted that paragraph 58 of the applicant’s original specification and paragraph 75 of the corresponding US Patent application publication (US 2020/0235154 A1) defines how these claimed thicknesses are substantially the same.

With respect to claim 13, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein an upper surface of the vertical connecting conductor, an upper surface of the encapsulant, and an upper surface of the optical lens are coplanar with each other in combination with the remaining limitations called for in claim 13. 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 13. Therefore, claim 13 is allowed as it is not anticipated by or obvious over the teachings of prior art on record. Furthermore, claims 14-18 are also allowed as they depend from an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829            

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829